The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on 1/28/2020, Claims 1-20 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Greenspan et al., US 2016/0335187 A1.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Regarding claims 1 and 15, Greenspan teaches a system comprising: 
one or more integrated client devices (Fig.1, processor 105 or device 120), each client device being configured to generate memory requests (section 0036; transactions from the processor 105 or the device 120 that are directed to main memory pass through the cache 125), each memory request having a respective physical address (section 0025; some function of the requests, e.g., parts of memory addresses within the requests) and a respective page descriptor of a page to which the physical address belongs (Fig.1-3; section 0036-0039; it is taught as the way metadata storage); and 
a cache configured to cache memory requests for each of the one or more integrated client devices (Fig.1 and section 002-003 and 0032-0035); 
the cache comprises a cache memory having multiple ways (Fig.1 and way data storage 134), and wherein the cache is configured to distinguish different memory requests using page-level attributes of respective page descriptors of the memory requests (section 0025 and section 0046; the metadata in the metadata array 448 may include additional information related to each Way, e.g., the tag, valid bits, and dirty bits corresponding to data referenced in the Way data storage 434, which was also discussed with reference to FIG. 3. Now, however, the metadata is also interleaved across the interleaved cache controllers 430A-430D and plurality of Pages 600-615 (sometimes referred to herein as cache controllers A through D for simplicity). For example, metadata for cache controller A's Set 0, e.g., Set A0 (for all Ways) may be stored in Page 600, and metadata for cache controller B's Set 0, e.g., Set B0 (for all 

Regarding claim 2, Greenspan teaches each client device has a respective address translation module that is configured to convert a virtual address received from a software driver to a respective memory request having a respective physical address (section 0073; the data TLB unit 1172 is a cache used to improve virtual address translation speed by mapping virtual and physical address spaces) and a respective page descriptor (section 0036-0037; data for cache controller Way 0 of Sets 0, 1, 2, and 3 (e.g., a first series of Sets) are stored in Page 200. Data for cache controller Way 1 of Sets 0, 1, 2, 3 and are stored in Page 201), and wherein each client device is configured to update a page table to assign a particular page-level attribute value to a particular page (section 0037; dirty bits (which indicate that the data in the Way data storage associated with that address in main memory has been modified since being read from main memory and will need to be copied back to main memory at some point).). 
 
Regarding claim 3, Greenspan teaches the cache is configured to distinguish different memory requests using particular page-level attributes of page descriptors generated by respective the address translation unit of the client devices (section 0025; 

Regarding claim 4, Greenspan teaches the address translation module is a memory management unit that is configured to perform a hardware walk of a page table in memory in order to perform address translation (section 0073; memory unit 1170 may include a data TLB unit 1172; The data TLB unit 1172 is a cache used to improve virtual address translation speed by mapping virtual and physical address spaces. In one exemplary embodiment, the memory access units 1164 may include a load unit, a store address unit, and a store data unit, each of which is coupled to the data TLB unit 1172 in the memory unit 1170).  

Regarding claim 5, Greenspan teaches the cache is configured to identify physical addresses occurring on different pages as being part of the same memory requests (Fig.5; data for cache controller Sets A0, B0, C0, and D0 with Way 0 is assigned to Page 500 (where each interleaved cache controller helps with servicing and maintaining transactions for its respective Set 0, Way 0). Furthermore, data for cache controller Sets A0, B0, C0, and D0 with Way 1 is assigned to Page 501, and so on, as illustrated).  


  
Regarding claims 7 and 17, Greenspan teaches the cache is configured to use the page-level attributes to distinguish a first stream of instructions executed by a first client device from a second stream of instructions executed by the first client device or a different second client device, and wherein the cache is configured to allocate a first portion of the cache memory to the first stream of instructions and a second portion of the cache memory to the second stream of instructions (Fig.8-10; it is taught as Way cache allocation by cache controller(s) according to one embodiment that creates page locality in memory allocations to fast-access cache memory).
 
Regarding claims 8 and 18, Greenspan teaches the cache is configured to use the page-level attributes to distinguish a first stream of data written to a first data buffer from a second stream of data written to a second data buffer, and wherein the cache is configured to allocate a first portion of the cache memory to the first stream of data and a second portion of the cache memory to the second stream of data (section 0025; The 
  
Regarding claim 9, Greenspan teaches the cache is configured to use the page-level attributes to allocate more cache memory to data buffers (Fig.4; data buffers can be considered as way data storage which include data array as shown in Fig.5) storing page table data than to data buffers storing non-page-table data (Fig.6; way metadata storage includes metadata array as shown in Fig.6).  

Regarding claim 10, Greenspan teaches the cache is configured to assign different replacement policies to different memory requests based on the respective page-level attributes of the memory requests (section 0024; the cache controller is replaced with a cache controller block that includes a plurality of cache controllers interleaved with the processor and system components (or devices).).  

Regarding claims 11 and 19, Greenspan teaches the cache is configured to identify a first stream of data written by a producer process executing on one of the one or more client devices, wherein the first stream of data written by the producer process 
  
Regarding claim 12, Greenspan teaches the cache is configured to invalidate cache entries in the first portion of cache memory whenever a cache entry is read by the consumer process (section 0039; the cache controller 130 may retrieve from the Way metadata Storage 150 the tag and valid bit information pertaining to all Ways of the derived Set).  

Regarding claims 13 and 20, Greenspan teaches the cache is configured to: determine that a page-level attribute of a read request indicates that a particular page uses compressed data, and in response, reading less than all of a full cache line from memory in order to fulfill the read request (section 0043-0044; The interleaving may be arranged such that, for a stream of requests to sequential main-memory-referencing addresses, individual requests are directed to the cache controllers such that each 

Regarding claim 14, Greenspan teaches the cache is configured to map a page-level attribute value to a particular partition identifier, and thereby associating the partition identifier with multiple different pages in memory (section 0063-0065; if it was determined at block 1070 that the received new memory transaction is related to a received identity of the Way, the method may continue by determining whether it is able to allocate to the new appropriate Set according to the Way of the received identity of the Way (1080). If yes, the method may further select the same Way for the new appropriate Set within the set-associative cache to which to allocate cache entries (1090) and may then proceed to determine whether the current cache controller is the highest-numbered cache controller (1040). If not, the method may further select a Way within the appropriate Set for the transaction received without reference to received identity of the Way (1030).).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shain et al., US 9652405 B1 teaches a method for managing memory by persisting page access heuristics. The method includes collecting, during run-time execution of an application, access heuristics with regard to each page of data that is accessed by the application and cached in a page cache associated with the 
	Greenspan et al., US 2018/0074961 A1 teaches an apparatus can include a plurality of cache memories and a cache controller. The cache controller can allocate a cache entry to store data across the plurality of cache memories. The cache entry can include a value in a metadata field indicating an interleave policy. The cache controller can selectively assign the interleave policy to be applied based on a type of data stored in the plurality of cache memories.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133